DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see the claims filed 6/19/20 and the claim language below.
Claim 1 recites a system comprising: a first charger coupled between a first adapter port and a system output port, the first charger including two or more feedback loops; a second charger coupled between a second adapter port and the system output port, the second charger including two or more feedback loops; a battery control transistor and a battery coupled to the system output port in series; and a controller coupled to the first charger and the second charger, the controller configured to select, from the first charger and the second charger, the first charger to control the battery control transistor, wherein a first feedback loop from the two or more feedback loops of the first charger and a second feedback loop from the two or more feedback loops of the second charger are selected, according to selecting the first charger to control the battery control transistor.
Claim 15 recites a method comprising: detecting, by a first charger coupled between a first adapter port and a system output port, a voltage at the system output port or a current through a battery control transistor, the battery control transistor and a battery coupled to the 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Although the closest prior art of Cheng (US 2018/0375365), Zhao (US 2014/0203763), and Chen (US 2014/0145679) disclose charging circuits which include the use of multiple feedback/control loops, they do not expressly disclose multiple chargers where each charger has multiple feedback loops and wherein a feedback loop is selected from each charger based on selecting the first charger to control the battery control transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng (US 2018/0375365) discloses an adaptive charger for a battery and includes multiple current and voltage control loops.  Zhao (US 2014/0203763) discloses a battery charger which includes multiple feedback circuits.  Chen (US 2014/0145679) discloses a bi-directional converter with multiple feedback circuits. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859